Case 1:19-cr-00305-LY Document 1 Filed 11/08/19 Page 1 of 9
AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Western District of Texas 19 NOV -8 I: 4g
United States of America we en ar ‘ tell Bo ‘ es URT

¥.

 

David Randle Jakobeit
Amy Rachel Weber
Defendant(s)

a
gp
he — ie
=:
=
Ga
=
NI
ne
@e=2>

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of November 8, 2019 in the county of Travis in the
Western District of Texas , the defendant(s) violated:
Code Section Offense Description

Count 1: Title 21 U.S.C. § 841 (a) (1) Possession with Intent to Distribute Methamphetamine

This criminal complaint is based on these facts:

On November 8, 2019, the above defendant did intentionally and knowingly possess methamphetamine with
intent to deliver.

See attached affidavit

? Continued on the attached sheet.

we 4 a t/t

 

Complainant’ 's signature

_ Lucas Friesenhahn, Detective, Austin Police Dept.
Printed name and title

Sworn to before me and signed in my presence.

 

 

1. l-B-2019
Judge's sigyfaatu:
. Ss Mark Lane
City and state: i EXAS . United Sta’

 
  
 

Judge

Printedgtaie and title
Case 1:19-cr-00305-LY Document 1 Filed 11/08/19 Page 2 of 9

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS F | L E D
AUSTIN DIVISION
NOV - 8 29}
CLERK, U.S. DIStRy
THE UNITED STATES OF AMERICA § WESTERN DISTRI COURT
§ F TEXAS
§ Pi rates
S Akad 714
v. § CRIMINAL NO.
§
Amy Rachel Weber, §
David Randle Jakobeit, §
§
§

Defendants.

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Lucas Friesenhahn, being duly sworn, depose and state as follows:

INTRODUCTION
1. Iam a Detective with the Austin Police Department, Austin, Texas (“APD”). I am a sworn
Texas peace officer and have been employed by APD since 2008. While employed by APD,
I have investigated violations of state and federal criminal law. I have participated in the
execution of search warrants for firearms, narcotics, and other evidence relating to the

possession and distribution of controlled substances.

2. This affidavit is submitted in support of an application for the issuance of a Criminal Complaint
against AMY RACHEL WEBER, born September 20, 1970, and DAVID RANDLE
JAKOBEIT, born September 8, 1969 for violating: 21 U.S.C. § 841 (a) (1) Possession with

Intent to Distribute Methamphetamine;

3. The statements contained in this Affidavit are based on information provided to me by other
APD personnel and through my personal participation in the investigation of WEBER and

JAKOBEIT. Because this Affidavit is being submitted for the limited purpose of establishing

AMY WEBER & DAVID JAKOBEIT: AFFIDAVIT Page 1
Case 1:19-cr-00305-LY Document1 Filed 11/08/19 Page 3 of 9

probable cause for the issuance of the Criminal Complaint that is sought, it does not contain

every fact known to me or other law enforcement officials.

FACTUAL SUMMARY

4. During the month of May 2019, Officer Paige received information from a Confidential
‘Informant (hereafter referred to as CI), that a subject named "Stretch" was distributing large
quantities of methamphetamines in Austin. CI has knowledge that narcotics dealing activity
has been occurring regularly by Stretch over the past several months, and has continued to
occur through the month of October. This confidential informant is a “paid informant” who is
financially compensated for information which leads to the arrest and/or seizure of narcotics
and firearms. Based on the information and description provided by the CI, Officer Paige
believed "Stretch" could possibly be David Randle Jakobeit. Officer Paige showed a prior
arrest/booking photo of David Randle Jakobeit (DOB 09/08/1969) to the CI. CI positively
identified the photo of David Randle Jakobeit as the methamphetamine dealer they know as
"Stretch". Cl informed Officer Paige that David Jakobeit was currently living at 8608

Loralinda Drive, Austin, Travis County, Texas.

5. ClIhas provided specific, detailed, and accurate information during the course of this
investigation as well as prior narcotics investigations. CI has previously provided information
during at least four previous cases that have led to felony arrests and the seizure of narcotics
and firearms. Therefore, I believe the Cl is reliable and credible. I am requesting the identity
of CI used in this investigation to remain confidential because disclosure of CI’s identity

would endanger CI’s safety and well-being.

AMY WEBER & DAVID JAKOBEIT: AFFIDAVIT . Page 2
Case 1:19-cr-00305-LY Document 1 Filed 11/08/19 Page 4 of 9

6. Officer Paige conducted research on the residence and found involvement for the following
people at 8608 Loralinda Dr: David Randle Jakobeit w/m 9-8-1969; Amy Weber w/f 6-20-

1973; Lindsey Turner w/f 5-22-1995.

7. Inthe month of September, 2019, a Cooperating Defendant was interviewed by Detective |
Lutey #5654 who is a member of the Austin Police Narcotics Unit. The Cooperating
Defendant provided information that “Stretch” was distributing large quantities of
methamphetamines in Austin area. The Cooperating Defendant said that Stretch was
receiving 9 to 18 ounces of methamphetamine at a time from their supplier, Stretch would
resupply two to three times a week. The Cooperating Defendant said that they have observed
David with at least two firearms. The Cooperating Defendant said that Stretch lived at an
apartment complex on Grand Avenue Parkway. Detective Lutey, following up on the
information that he received from the Cooperating Defendant, conducted surveillance at the
apartments on Grand Avenue Parkway and took photos of the subject he believed to be
“Stretch”. While on surveillance, Detective Lutey observed “Stretch” engaging in suspected
narcotics activity. Detective Lutey showed his surveillance photos to Officer Paige who
positively identified the subject from the photos taken during surveillance as David Jakobeit.
The Cooperating Defendant provided information about David for consideration in a plea
agreement for pending federal narcotics charges. As Detective Lutey continued surveillance
on David, he believed that David moved out of the Grand Avenue Parkway apartment in the

last month. .

8. In the month of October, 2019, a second Cooperating Defendant provided information that
“Randy/Stretch” was distributing large quantities of methamphetamines in the Austin area.

Cooperating Defendant also knew that “Randy” goes by the nickname “Stretch”. Officer

AMY WEBER & DAVID JAKOBEIT: AFFIDAVIT Page 3
Case 1:19-cr-00305-LY Document1 Filed 11/08/19 Page 5 of 9

Paige showed the Cooperating Defendant a photo of David Randle Jakobeit, the Cooperating
Defendant positively identified the photo of David Randle Jakobeit as “Randy”. The
Cooperating Defendant said David was receiving 18 ounces of methamphetamine at a time
from his supplier, David would resupply at least two times a week. The Cooperating
Defendant said David lived at an apartment complex on Grand Avenue Parkway and David
sold methamphetamine from his apartment. The Cooperating Defendant said David has two
pit bulls. The Cooperating Defendant provided information about David for consideration in

a plea agreement for pending federal narcotics charges.

9. Throughout the month of October, 2019, and into November, 2019, Officer’s Paige, Duck
and Pittman conducted surveillance at 8608 Loralinda Drive at various times of the day.
Officers on surveillance observed David Jakobeit exit the residence door, described as, a
metal storm door located on the garage conversion side, with a white female. David Jakobeit
was observed entering a 1997 White Ford F150 TXLP “LYP6660” that was parked in the
driveway of 8608 Loralinda Drive. Officers observed David Jakobeit drive the vehicle away
from the residence. Several unidentified persons have been seen entering, exiting and
loitering on the property of 8608 Loralinda Drive while Officers have been conducting

surveillance

10. Furthermore, within the last two weeks, Officer Paige coordinated a controlled buy of
methamphetamine from 8608 Loralinda Drive utilizing a CI. CI coordinated a purchase of
narcotics with JAKOBEIT. Officer Paige met with, and searched, the CI for money and
contraband prior to this controlled buy with no findings. The CI was provided a quantity of
buy money for the purchase of methamphetamine. Officers Duck, Pittman and Paige, kept

continuous surveillance of the CI to 8608 Loralinda Drive. Officer Paige and Officer Duck

AMY WEBER & DAVID JAKOBEIT: AFFIDAVIT Page 4
Case 1:19-cr-00305-LY Document 1 Filed 11/08/19 Page 6 of 9

maintained visual surveillance of the CI as they arrived at 8608 Loralinda Drive. CI was
supplied a quantity of an opaque crystalline substance by WEBER. Officer Pittman
observed the CI enter 8608 Loralinda Drive making entry through the door at the front of the

residence which is described as the metal storm door located on the garage conversion side.

11. A short time later, Officer Pittman observed CI exit 8608 Loralinda Drive. CI departed 8608
Loralinda Drive and traveled to meet with Officer Paige at the pre-determined location.
Constant visual surveillance of CI by Officer Duck, Pittman, and Paige, showed CI made no
stops or contacts in between. CI provided Officer Paige with a quantity of an opaque,
crystalline substance that CI stated they had purchased directly from a subject while inside of
8608 Loralinda Drive. Upon seizing this substance, Officer Paige suspected the substance to
be methamphetamine. CI was searched again for money and contraband with no other
findings. Officer Paige has been trained in the identification of suspected narcotics. Officer
Paige tested a sample of the opaque, crystalline substance and the substance tested positive

for methamphetamine.

12. Based on the aforementioned history of multiple prior arrests involving narcotics, the
successful controlled buy, information provided by cooperating defendants and CI,
surveillance, Affiant believes David Jakobeit had established a continuous pattern of

narcotics possession and distribution.

13. On November 5, 2019 a search warrant was signed in District Magistrate Court by Honorable
Judge Grizzard. On November 8, 2019 the search warrant was executed. During the search
of the residence the following items were located in the garage conversion were JAKOBEIT

and WEBER were residing:

AMY WEBER & DAVID JAKOBEIT: AFFIDAVIT Page 5
Case 1:19-cr-00305-LY Document 1 Filed 11/08/19 Page 7 of 9

A. Officer Paige located various containers of an opaque, crystalline substance inside an
unlocked safe. The substance was later field tested and weighed. The total weight of the

opaque crystalline substance located in the safe was approximately 358 grams.

B. Officer D. Perez located a large bag of an opaque, crystalline substance to the left of the
safe inside the desk drawer. On top of the desk was a wallet containing JAKOBEITS
identification card. The opaque, crystalline substance was later field tested and weighed.

The total weight of the opaque, crystalline substance was approximately 691.1 grams.

C. Detective Fickel located an opaque, crystalline substance on the table to the right of the
entrance door which was in plain view. The opaque, crystalline substance was later field
tested and weighed. The total weight of the opaque, crystalline substance was

approximately 16.4 grams.

D. Officer Duck located a tool box near the desk which contained a baggie of an opaque,
crystalline substance. The opaque, crystalline substance was later field tested and
weighed. The total weight of the opaque, crystalline substance was approximately 11

grams.

E. Officer Duck located a small baggie under the bed where JAKOBEIT and WEBER were
laying which contained an opaque, crystalline substance. The opaque, crystalline
substance was later field tested and weighed. The total weight of the opaque, crystalline

substance was approximately 1.4 grams.

F. Officer Duck located a clear plastic bag in the truck, which is in care custody, custody

and control of JAKOBEIT which contained an opaque, crystalline substance. The

AMY WEBER & DAVID JAKOBEIT: AFFIDAVIT Page 6
Case 1:19-cr-00305-LY Document1 Filed 11/08/19 Page 8 of 9

opaque, crystalline substance was later field tested and weighed. The total weight of the

opaque, crystalline substance was approximately 29 grams.

G. Officer Paige located US currency on top of the table and in the safe that totaled

approximately $ 3,000 dollars.
H. The combined weight of the methamphetamine was approximately 1114.6 grams.
Interview

Prior interviewing WEBER she made a res gestae statement to a supervisor onscene that
all the drugs were hers and that she was going to need a lawyer. When I read WEBER her
Miranda rights she immediately requested a lawyer. I then interviewed JAKOBEIT and he
said he had knowledge of the drugs in the house and he has made pick-ups and deliveries for
WEBER but he is unaware of the amounts of methamphetamine she is selling. JAKOBEIT

advised he has been dating WEBER and living together for over two years.

14. Ibelieve JAKOBEIT and WEBER is a drug trafficker based on the following: Information
provided by the Confidential informant, A successful controlled buy by the confidential
informant, and the large quantity of drugs located during the search. I know from training
and experience during past narcotics investigations that persons coming and going from a
home is a sign of drug dealing. In my experience, this amount (1100 grams-

methamphetamine) is far greater than any personal use quantity.

CONCLUSION

AMY WEBER & DAVID JAKOBEIT: AFFIDAVIT Page 7
Case 1:19-cr-00305-LY Document 1 Filed 11/08/19 Page 9 of 9

15. Based on the foregoing, there is probable cause to believe that AMY RACHEL WEBER and
DAVID RANDLE JAKOBEIT has committed the offense set forth in the attached Criminal

Complaint.

16. 1 declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and belief.
~ 7 a :
Z a _F ar eh
LUCAS FRIESENHAHN
Detective

Austin Police Department
Austin, Texas

Subscribed and sworn to before me at Austin, Texas, on this & day of

NOVEMBER 2019.

 

UNITED ST, MAGISTRATE JUDGE

Mark Lane .
United States Magistrate Judge

AMY WEBER & DAVID JAKOBEIT: AFFIDAVIT Page 8
